
	
		I
		112th CONGRESS
		1st Session
		H. R. 2925
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Gerlach (for
			 himself and Mr. Blumenauer) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a smart card pilot program under the
		  Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Common Access Card Act of
			 2011.
		2.Secure Medicare
			 card pilot program
			(a)Pilot program
			 implementation (Phase I)
				(1)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, the Secretary shall conduct a pilot program under title XVIII of
			 the Social Security Act for the purpose of utilizing smart card technology for
			 Medicare beneficiary and provider identification cards in order to—
					(A)increase the
			 quality of care furnished to Medicare beneficiaries;
					(B)improve the
			 accuracy and efficiency in the billing for Medicare items and services
			 furnished by Medicare providers;
					(C)reduce the
			 potential for identity theft and other unlawful use of Medicare beneficiary and
			 provider identifying information; and
					(D)reduce waste,
			 fraud, and abuse in the Medicare program.
					(2)Site
			 requirementsThe Secretary shall conduct the pilot program in at
			 least 5 geographic areas in which the Secretary determines there is a high risk
			 for waste, fraud, or abuse.
				(3)Design of pilot
			 programIn designing the pilot program, the Secretary shall
			 provide for the following:
					(A)Implementation of
			 a system that utilizes a smart card as a Medicare identification card for
			 Medicare beneficiaries and Medicare providers. Such a card shall contain
			 appropriate security features and protect personal privacy.
					(B)Issuance of a new
			 smart card to all Medicare beneficiaries participating in the pilot program.
			 Such card shall not have the Social Security number printed on the front but,
			 instead shall have such number stored securely on the smart card chip along
			 with other information the Secretary deems necessary.
					(C)Issuance of a new
			 provider card to all Medicare providers participating in the pilot program.
			 Such card shall include a photograph of the provider and shall not have the
			 Medicare provider number printed on the front of the card but, instead shall
			 have such number stored securely on the smart card chip along with other
			 information the Secretary deems necessary.
					(D)A process for
			 enrollment of all Medicare providers that includes—
						(i)identity and
			 certification ver­i­fi­ca­tion; and
						(ii)utilization of
			 biometric data, such as fingerprints, for provider identification and
			 authentication.
						(E)A process under
			 which the cards issued under subparagraphs (B) and (C) are used by both
			 Medicare beneficiaries and Medicare providers to verify eligibility, prevent
			 fraud, and authorize transactions.
					(F)Distribution of
			 necessary equipment, including cards, card readers, kiosks, biometric readers,
			 and other materials or documents to Medicare beneficiaries and providers at no
			 cost to them.
					(G)Regular monitoring
			 and review by the Secretary of Medicare providers’ Medicare billings and
			 Medicare beneficiaries’ Medicare records in order to identify and address
			 inaccurate charges and instances of waste, fraud, or abuse.
					(H)Reporting
			 mechanisms for measuring the cost savings to the Medicare program by reason of
			 the pilot program.
					(I)Including
			 provisions—
						(i)to
			 ensure that all devices and systems utilized as part of the pilot program
			 comply with standards for identity credentials and biometric data developed by
			 the American National Standards Institute and the National Institute of
			 Standards and Technology and Federal requirements relating to interoperability
			 and information security, including all requirements under the Health Insurance
			 Portability and Accountability Act of 1996;
						(ii)to
			 ensure that a Medicare beneficiary’s and provider’s personal identifying,
			 health, and other information is protected from unauthorized access or
			 disclosure through the use of at least two-factor authentication;
						(iii)for the
			 development of procedures and guidelines for the use of identification cards,
			 card readers, kiosks, biometric data and readers, and other equipment to verify
			 a Medicare beneficiary’s identity and eligibility for services;
						(iv)to
			 ensure that each Medicare beneficiary and provider participating in the pilot
			 program is informed of—
							(I)the purpose of the
			 program;
							(II)the processes for
			 capturing, enrolling, and verifying their eligibility and, with respect to
			 providers, their biometric data;
							(III)the manner in
			 which the biometric data for providers will be used; and
							(IV)the steps that
			 will be taken to protect personal identifying, health, and other information
			 from unauthorized access and disclosure;
							(v)for
			 addressing problems related to the loss, theft, or malfunction of or damage to
			 equipment and any identifying documents or materials provided by the
			 Secretary;
						(vi)for
			 development of a hotline, Web site, or other means by which Medicare
			 beneficiaries and providers can contact the Secretary for assistance;
			 and
						(vii)for addressing
			 problems related to accessing care outside the pilot area and cases where the
			 individual faces issues related to physical or other capacity
			 limitations.
						(4)PrivacyInformation on the smart card shall only be
			 disclosed if the disclosure of such information is permitted under the Federal
			 regulations (concerning the privacy of individually identifiable health
			 information) promulgated under section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996.
				(5)Disclosure exemptionInformation on the smart card shall be
			 exempt from disclosure under section 552(b)(3) of title 5, United States
			 Code.
				(b)Expanded
			 implementation (Phase II)Taking
			 into account the interim report under subsection (d)(2), the Secretary shall,
			 through rulemaking, expand the duration and the scope of the pilot program, to
			 the extent determined appropriate by the Secretary.
			(c)Waiver
			 authorityThe Secretary may waive such provisions of titles XI
			 and XVIII of the Social Security Act as the Secretary determines to be
			 appropriate for the conduct of the pilot program.
			(d)Reports to
			 Congress
				(1)PlanNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report that contains a description of the design and
			 development of the pilot program, including the Secretary’s plan for
			 implementation.
				(2)Interim
			 reportNot later than 1 year after the date that the pilot
			 program is first implemented, the Secretary shall conduct an evaluation of the
			 pilot program and submit an interim report to Congress. Such an evaluation
			 shall include an initial analysis of the deployment of the program, the
			 usability of the card system, and the measures taken to protect beneficiary and
			 provider information.
				(3)Additional
			 reportNot later than 2 years after the date that the pilot
			 program is first implemented, the Secretary shall submit to Congress a report
			 on the pilot program. Such report shall contain a detailed description of
			 issues related to the expansion of the program under subsection (b) and
			 recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate for implementation of the program on a
			 nationwide basis.
				(e)FundingThere
			 are appropriated, from amounts in the Treasury not otherwise appropriated,
			 $29,000,000 for the design, implementation, and evaluation of the pilot
			 program. Amounts appropriated under the preceding sentence shall remain
			 available until expended.
			(f)DefinitionsIn
			 this section:
				(1)Medicare
			 beneficiaryThe term Medicare beneficiary means an
			 individual entitled to, or enrolled for, benefits under part A of title XVIII
			 of the Social Security Act or enrolled for benefits under part B of such
			 title.
				(2)Medicare
			 programThe term Medicare program means the health
			 benefits program under title XVIII of the Social Security Act.
				(3)Medicare
			 providerThe term Medicare provider means a provider
			 of services (as defined in subsection (u) of section 1861 of the Social
			 Security Act (42 U.S.C. 1395x)) and a supplier (as defined in subsection (d) of
			 such section), including a supplier of durable medical equipment and
			 supplies.
				(4)Pilot
			 programThe term pilot program means the pilot
			 program conducted under this section.
				(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(6)Smart
			 cardThe term smart card means a secure, electronic,
			 machine readable, fraud-resistant, tamper-resistant card that includes an
			 embedded integrated circuit chip with a secure micro-controller.
				(g)Revision of
			 Medicare Improvement FundSection 1898(b)(1) of the Social
			 Security Act (42 U.S.C. 1395iii(b)(1)) is amended—
				(1)by striking subparagraphs (A) and (B) and
			 inserting the following subparagraph:
					
						(A)fiscal year 2015, $246,000,000;
				and
						;
				and
				(2)by redesignating
			 subparagraph (C) as subparagraph (B).
				
